Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on September 6, 2019. 

2. Claims 1-13 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “extracting a plurality of entities from information sources; extracting a plurality of relations between the plurality of entities from the information sources; creating a plurality of subject-predicate-object (SPO) triples, wherein each SPO triple of the plurality of SPO triples includes a subject entity, an object entity, and a relation between the subject entity and the object entity, and the plurality of entities extracted from the information sources includes the subject entity and the object entity; constructing a knowledge graph (KG) based on the plurality of SPO triples, wherein the KG includes a plurality of nodes corresponding to the plurality of entities extracted from the information sources, and a plurality of links corresponding to the plurality of relations between the plurality of entities; designing new URL schemes vkel and vkrl for namespaces of the plurality of entities and the plurality of relationships in the extracted SPO triples; predicting missing links between the plurality of nodes and adding the predicted missing links to the KG; and performing diagnostic and prognostic analysis using the KG, including: analyzing plain text description of MCS situations to obtain relevant information concerning key components from the KG;  recognizing sensor observations and component conditions to diagnose situations of other related components; and providing prognostics by analyzing a present trending and/or symptom in an MCS operating process,” in independent claims 1 and 10, which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2021/0075805 to Cavallari discloses detecting anomaly behavior in interactive networks including a graph convolutional memory network is developed based on the generated problem, a developed graph convolutional memory network is trained to learn interaction patterns between different components, and anomalies are detected based on the trained developed graph convolutional memory network.
NPL to Jia et al. discloses a pattern discovery and anomaly detection system using a knowledge graph constructed by integrating data from heterogeneous sources including establishing a normalcy model for entity, action, and triplets based on the knowledge graph.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192